DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “1102” has been used to designate both “the clevis” and “jaw members” (see for example, [0146]-[0147]).  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The disclosure is objected to because of the following informalities: Paragraph [0148] recites “times 1104a” which should read “tines 1104a”.  
Appropriate correction is required.
Response to Arguments
Applicant's arguments filed 2/04/2022 have been fully considered but they are not persuasive. 
With respect to claims 24-43, applicant argues that Bishop teaches away from the Office Action’s alleged combination because Bishop prefers the first and second support beams 70, 72 to be formed as an extension of the metallic outer sheath to provide heat conduction benefits. Therefore, one of ordinary skill in the art would not make the support beams separate from the shaft. While Bishop teaches that the first and second support beams 70, 72 are preferably formed as an extension of the metallic outer sheath 63, Bishop further teaches “it is also possible to construct first and second support beams 70, as a secondary piece or pieces that are fixably attached to the metallic outer sheath (not shown). Forming the first and second support beams 70, 72 from at least one secondary piece offers additional flexibility to the preferred instrument” ([0049]). Thus, Bishop also teaches the support beams may be made separately from the shaft and attached thereto. Accordingly modifying Bishop with Moreyra so that the first and second jaws pivot around the same axis would not teach away from Bishop as the first and second jaws of modified Bishop would still be rotationally fixed relative to the outer shaft and instead, additionally flexibility would be imparted to the second jaw.
Additionally, the support beams 70, 72 which are separate from the outer shaft could still be constructed from a thermally conducting material for the purpose of conducting heat away from the clamped tissue. Separating the support beams from the outer shaft would not prevent them from being made of a thermally conducting material. 
In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971). In the instant case, it would have been obvious to modify the first and second jaws of Bishop to be pivotable about the same axis in order to allow the user to manipulate the first and second jaws with more control and precision while increasing the flexibility of the device by adding a greater degree of rotation to the tines.
With respect to claim 24, applicant argues that neither Bishop nor Moreya discloses, teaches, or suggests a second jaw that is pivotable about the same pivot axis as the first jaw, where the second jaw comprises a first tine and a second tine. In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). It is the Office’s opinion that Bishop teaches a first jaw (67) and a second jaw comprising a first tine (beam 70) and a second tine (beam 72) while Moreyra teaches a first jaw (40.1) pivotable about a pivot axis (through screw 41) and a second jaw (40.2) pivotable about the pivot axis (41; [0032]), wherein the first jaw (40.1) and the second jaw (40.2) are pivotable relative to each other between an open configuration (open) and a closed configuration (closed; [0034]). One of ordinary skill in the art at the time the invention was made would have found it obvious to modify the first and second jaws of Bishop which include first and second tines to be pivotable about the same pivot axis in light of the teachings of Moreyra. It is noted that the second jaw of Moreyra does not necessarily need to have first and second tines as the primary reference Bishop already teaches a second jaw comprising two tines and the rejection is based on the combination of the two references.
Applicant’s arguments, see pages 10-11, filed 2/04/2022, with respect to claim 44 have been fully considered and are persuasive.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 24-43 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Bishop (US 2002/0002380 A1) in view of Moreyra (US 2003/0208186 A1).

Bishop teaches forming the tines (70, 72) from at least one secondary piece to offer additional flexibility to the instrument [0049]) but fails to disclose wherein the second jaw is pivotable relative to the ultrasonic blade about the pivot axis, wherein the first jaw and the second jaw are movable in the closed configuration between a plurality of angles relative to the ultrasonic blade, a first pulley system comprising a first cable, wherein the first pulley system is configured to pivot the first jaw relative to the ultrasonic blade; and a second pulley system comprising a second cable, wherein the 
However, Moreyra teaches a surgical instrument (tool 10) comprising and end effector comprising a first jaw (40.1) pivotable about a pivot axis (through screw 41) and a second jaw (40.2) pivotable about the pivot axis (41; [0032]), wherein the first jaw (40.1) and the second jaw (40.2) are pivotable relative to each other between an open configuration (open) and a closed configuration (closed; [0034]), wherein the first jaw (40.1) and the second jaw (40.2) are movable in the closed configuration between a plurality of angles (as each jaw 40.1, 40.2 can rotate independently around the shoulder screw 41 and the two jaws can rotate on the same direction; [0034]; therefore, the user can manipulate the jaws between a plurality of angles while closed). Moreyra teaches a first pulley system comprising a first cable (cable 50.1), wherein the first pulley system is configured to pivot the first jaw ([0033]-[0034]); and a second pulley system comprising a second cable (cable 50.2), wherein the second pulley system is2Application Serial No.: 16/773,202 Attorney Docket No. END7048USDIV1/110395DIV1configured to pivot the second jaw ([0033]-[0034]).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the first and second jaws of Bishop to be pivotable about the same pivot axis wherein the first jaw and the second jaw are movable in the closed configuration between a plurality of angles relative to the ultrasonic blade and to substitute for the actuation mechanism of the jaws of Bishop the pulley system as claimed in light of the teaching of Moreyra in order allow the user to manipulate the first and second jaws with more control and precision. 

Regarding claim 26, Bishop modified discloses the invention as claimed above, and Bishop further discloses wherein the first jaw (67) is configured to push tissue through the gap into contact with the ultrasonic blade (Figs. 7-8).
Regarding claim 29, modified Bishop discloses wherein the shaft assembly (tube 80 of Moreyra) comprises a cavity (lumen therethrough), and wherein the first cable (50.1) and the second cable (50.2) extend through the cavity (Fig. 11 of Moreyra; it is further noted that the shaft assembly 63 of Bishop also includes a cavity, lumen therethrough, in which the cables of modified Bishop would extend above the waveguide 61).
Regarding claim 30, Bishop modified discloses the invention as claimed above, and Bishop further discloses wherein the ultrasonic blade (66) is moveable relative to the jaw assembly between an extended position and a retracted position (as the ultrasonic blade 66 moves proximally and distally; [0037]).
Regarding claims 31, 34-35, Bishop discloses a surgical system (ultrasonic surgical system 20; Figs. 1-2, 7-10), comprising: an ultrasonic transducer (generator 21 and/or vibration transmission member 29) configured to produce ultrasonic vibrations (ultrasonic energy; [0037]); an elongate shaft  (outer sheath 63); an ultrasonic waveguide (waveguide 61) extending from the ultrasonic transducer (21, 29) along a longitudinal axis (Figs. 1, 7); and an end effector (end effector 65), comprising: an 
Bishop teaches forming the tines (70, 72) from at least one secondary piece to offer additional flexibility to the instrument [0049]) but fails to disclose wherein the second jaw is pivotable relative to the ultrasonic blade about the pivot axis, wherein the first jaw and the second jaw are movable in the closed configuration between a plurality of angles relative to the ultrasonic blade, a first cable operably coupled to the first jaw, wherein the first cable is configured to pivot the first jaw relative to the ultrasonic blade; and a second cable operably coupled to the second jaw, wherein the second cable is2Application Serial No.: 16/773,202 Attorney Docket No. END7048USDIV1/110395DIV1configured to pivot the second jaw relative to the ultrasonic blade. 
However, Moreyra teaches a surgical instrument (tool 10) comprising and end effector comprising a first jaw (40.1) pivotable about a pivot axis (through screw 41) and a second jaw (40.2) pivotable about the pivot axis (41; [0032]), wherein the first jaw (40.1) and the second jaw (40.2) are pivotable relative to each other between an open configuration (open) and a closed configuration (closed; [0034]), wherein the first jaw (40.1) and the second jaw (40.2) are movable in the closed configuration between a plurality of angles (as each jaw 40.1, 40.2 can rotate independently around the shoulder 
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the first and second jaws of Bishop to be pivotable about the same pivot axis wherein the first jaw and the second jaw are movable in the closed configuration between a plurality of angles relative to the ultrasonic blade and to substitute for the actuation mechanism of the jaws of Bishop the first and second cables as claimed in light of the teaching of Moreyra in order allow the user to manipulate the first and second jaws with more control and precision. 
Regarding claim 32, Bishop modified discloses the invention as claimed above, and Bishop further discloses wherein the first prong (70) and the second prong (72) define a gap (space between 70, 72) therebetween, and wherein the ultrasonic blade (66) and the first jaw (67) are aligned with the gap (Figs. 2, 7).
Regarding claim 33, Bishop modified discloses the invention as claimed above, and Bishop further discloses wherein the first jaw (67) is configured to push tissue through the gap into contact with the ultrasonic blade (Figs. 7-8).
Regarding claim 36, modified Bishop discloses wherein the elongate shaft (tube 80 of Moreyra) comprises a cavity (lumen therethrough), and wherein the first cable (50.1) and the second cable (50.2) extend through the cavity (Fig. 11 of Moreyra; it is 
Regarding claim 37, Bishop modified discloses the invention as claimed above, and Bishop further discloses wherein the ultrasonic blade (66) is moveable relative to the jaw assembly between an extended position and a retracted position (as the ultrasonic blade 66 moves proximally and distally; [0037]).
Regarding claims 38 and 41-42, Bishop discloses a surgical end effector (end effector 65) comprising: an ultrasonic blade (ultrasonic blade 66) configured to move relative to a longitudinal axis based on ultrasonic vibrations produced by an ultrasonic transducer (generator 21 and/or vibration transmission member 29; [0037]); and a jaw assembly, comprising: a first jaw (clamping mechanism 67) pivotable relative to the ultrasonic blade (66) about a pivot axis (pivot 69); and a second jaw (first and second support beams 70, 72), wherein the first jaw (67) and the second jaw (70, 72) are pivotable relative to each other between an open configuration (Fig. 2) and a closed configuration (Fig. 7), and wherein the second jaw comprises a first branch (beam 70) and a second branch (beam 72).
Bishop teaches forming the tines (70, 72) from at least one secondary piece to offer additional flexibility to the instrument [0049]) but fails to disclose wherein the second jaw is pivotable relative to the ultrasonic blade about the pivot axis, wherein the first jaw and the second jaw are movable in the closed configuration between a plurality of angles relative to the ultrasonic blade, wherein the first jaw and the second jaw are separately pivotable about the pivot axis by a cable-driven system.

It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the first and second jaws of Bishop to be pivotable about the same pivot axis wherein the first jaw and the second jaw are movable in the closed configuration between a plurality of angles relative to the ultrasonic blade and to substitute for the actuation mechanism of the jaws of Bishop the cable-driven system as claimed in light of the teaching of Moreyra in order allow the user to manipulate the first and second jaws with more control and precision. 
Regarding claim 39, Bishop modified discloses the invention as claimed above, and Bishop further discloses wherein the first branch (70) and the second branch (72) 
Regarding claim 40, Bishop modified discloses the invention as claimed above, and Bishop further discloses wherein the first jaw (67) is configured to push tissue through the gap into contact with the ultrasonic blade (Figs. 7-8).
Regarding claim 43, Bishop modified discloses the invention as claimed above, and Bishop further discloses wherein the ultrasonic blade (66) is moveable relative to the jaw assembly between an extended position and a retracted position (as the ultrasonic blade 66 moves proximally and distally; [0037]).

Allowable Subject Matter
Claim 44 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elizabeth Houston can be reached on (571)272-7134. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SARAH A SIMPSON/Primary Examiner, Art Unit 3771